NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


In the Interest of I.S.C., a child. )
___________________________________)
                                    )
Y.M.O-H.,                           )
                                    )
               Appellant,           )
                                    )
v.                                  )                Case No. 2D18-2181
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
___________________________________)

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Polk
County; Wm. Bruce Smith, Judge.

Anthony W. Surber, Mulberry, for Appellant.

Meredith K. Hall, Bradenton,
for Appellee Department of Children
and Families.

Sara Elizabeth Goldfarb, Tallahassee, for
Appellee Guardian ad Litem Program.


PER CURIAM.

             Affirmed.
KELLY, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-